Title: From Thomas Jefferson to Henry Tazewell, 27 January 1798
From: Jefferson, Thomas
To: Tazewell, Henry


          
            Th:J. to mr Tazewell.
            Jan. 27. 98.
          
          As you mentioned that some of your commee admitted that the introduction of juries into trials by impeachment under the VIIIth. amendment depended on the question Whether an impeachment for a misdemeanor be a criminal prosecution? I devoted yesterday evening to the extracting passages from Law authors shewing that in Law-language the term crimes is in common use applied to misdemeanors, and that impeachments, even when for misdemeanors only are criminal prosecutions. these proofs were so numerous that my patience would go no further than two authors, Blackstone & Wooddeson. they shew that you may meet that question without the danger of being contradicted. the constitution closes the proofs by explaining it’s own meaning when speaking of impeachments, crimes, misdemeanors.
          the object in supporting this engraftment into impeachments is to lessen the dangers of the court of impeachment under it’s present form, and to induce dispositions in all parties in favor of a better constituted court of impeachment, which I own I consider as an useful thing, if so composed as to be clear of the spirit of faction.
          Do not let the inclosed paper be seen in my hand writing.
        